Case 20-10475-BLS   Doc 626-2   Filed 07/01/20   Page 1 of 13




                EXHIBIT A
                    Case 20-10475-BLS        Doc 626-2      Filed 07/01/20    Page 2 of 13




                                                                                                May 20, 2020


Jim Lebs                                                             Invoice #:   424157
CraftWorks Holdings Inc.                                             Client #:     20932
Chief Financial Officer                                              Matter #:      0002
3011 Armory Drive
Suite 300
Nashville, TN 37204
________________________________________________________________________________________

For professional services through April 30, 2020:

RE: Chapter 11


PROFESSIONAL SERVICES


Asset Disposition


  Date    Atty   Description                                                                 Hours    Amount
4/03/20   MWY    Work on potential sale restart                                                .70      332.50
4/03/20   MWY    Call on sale issues with Katten and Configure teams                           .60      285.00
4/06/20   MWY    Address sale status and UST inquiries                                         .40      190.00
4/09/20   DEP    Review and revise sale motion draft                                          1.00      685.00
4/13/20   DEP    Call with Katten team on revised sale motion                                  .80      548.00
4/13/20   DEP    Call with M3 and Katten on sale and case closing issues                      1.30      890.50
4/13/20   DEP    Review DE precedent on sale cases and case closing issues                    4.50    3,082.50
4/13/20   MWY    Review and address sale motion revisions (1.1)/ call with Katten team on     1.70      807.50
                 sale issues (.6)
4/14/20   DEP    Call with P. Morgan re: sale cases and case closing issues                   1.20      822.00
4/15/20   MWY    Planning call with Katten (.5)/ call with Board (1.1)                        1.60      760.00
4/23/20   MRB    Review current version of asset purchase agreement and summary of             .60      441.00
                 terms
4/29/20   MWY    Review settlement proposal (.2)/ follow up on sale and DIP hearings (.6)      .80      380.00


                                     Task Total:                                                     $ 9,224.00
                   Case 20-10475-BLS          Doc 626-2    Filed 07/01/20     Page 3 of 13

20932: CraftWorks Holdings Inc.                                                                   May 20, 2020
0002: Chapter 11                                                                              Invoice #: 424157



Assumption and Rejection of Leases and C


  Date    Atty   Description                                                                  Hours    Amount
4/01/20   MRB    Review motion to reject leases                                                  .10     73.50
4/01/20   DEP    Work on second omnibus rejection motion (,70) / emails with B. Kotliar         1.00    685.00
                 re: same (0.30)
4/01/20   MKH    Prepare and revise Second Motion of Debtors for an Omnibus Order (I)            .80    220.00
                 Authorizing (A) the Rejection of Certain Unexpired Leases and (B)
                 Abandonment of Certain Personal Property, if Any, Each Effective as of
                 the Surrender Date; and (II) Granting Related Relief; prepare email to
                 counsel attaching same for review
4/01/20   MKH    Review revise and prepare Second Motion of Debtors for an Omnibus               .70    192.50
                 Order (I) Authorizing (A) the Rejection of Certain Unexpired Leases and
                 (B) Abandonment of Certain Personal Property, if Any, Each Effective as
                 of the Surrender Date; and (II) Granting Related Relief/Notice/Exhibits
                 for filing and efile same with Bankruptcy Court
4/01/20   MWY    Review and address rejection motion                                             .80    380.00
4/01/20   MWY    Work on submission of 1st rejection order                                       .50    237.50
4/02/20   MWY    Address lease rejection issues                                                  .30    142.50
4/03/20   DEP    Review for filing the Motion of Debtors for an Order Authorizing the            .40    274.00
                 Rejection of Certain Executory Contracts;
4/03/20   MKH    Draft Notice re Motion of Debtors for an Omnibus Order (I) Authorizing          .70    192.50
                 the Rejection of Certain Executory Contracts; and (II) Granting Related
                 Relief
4/03/20   MKH    Revise Notice re Motion of Debtors for an Omnibus Order (I) Authorizing         .40    110.00
                 the Rejection of Certain Executory Contracts; and (II) Granting Related
                 Relief
4/03/20   MKH    Review revise and prepare Motion of Debtors for an Order (I) Authorizing        .60    165.00
                 the Rejection of Certain Executory Contracts; and (II) Granting Related
                 Relief/Notice/Exhibits for filing and efile same with Bankruptcy Court
4/03/20   MWY    Work on rejection motion                                                        .70    332.50
4/06/20   MKH    Review revise and prepare Amended Notice of Motion of Debtors for an            .70    192.50
                 Omnibus Order (I) Authorizing the Rejection of Certain Executory
                 Contracts; and (II) Granting Related Relief for filing and efile same with
                 Bankruptcy Court
4/06/20   MWY    Address 2nd rejection motion issues                                             .80    380.00
4/07/20   MWY    Address landlord inquiries                                                      .20     95.00
4/08/20   MWY    Address landlord inquiries                                                      .30    142.50
4/14/20   MWY    Address rejection scheduling (.5)/ respond to landlord inquiries (.2)           .70    332.50




                                                       2
                    Case 20-10475-BLS        Doc 626-2      Filed 07/01/20      Page 4 of 13

20932: CraftWorks Holdings Inc.                                                                       May 20, 2020
0002: Chapter 11                                                                                  Invoice #: 424157



  Date    Atty   Description                                                                      Hours        Amount
4/15/20   MKH    Review revise and prepare Certification of Counsel Regarding Second                    .70      192.50
                 Motion of Debtors for an Omnibus Order (I) Authorizing (A) the Rejection
                 of Certain Unexpired Leases and (B) Abandonment of Certain Personal
                 Property, If Any, Each Effective as of the Surrender Date; and (II)
                 Granting Related Relief/proposed order/redline order for filing and efile
                 same with Bankruptcy Court
4/15/20   MKH    Prepare and upload order re Second Motion of Debtors for an Omnibus                    .50      137.50
                 Order (I) Authorizing (A) the Rejection of Certain Unexpired Leases and
                 (B) Abandonment of Certain Personal Property, If Any, Each Effective as
                 of the Surrender Date; and (II) Granting Related Relief with Bankruptcy
                 Court
4/15/20   MWY    Work on second rejection order documentation                                           .70      332.50
4/16/20   MWY    Follow up on rejection documentation                                                   .40      190.00
4/17/20   DEP    Research stub rent issues (2.1)/ call B. Kotliar re: DE stub rent cases               3.00    2,055.00
                 (.50) / call with M. Branzburg and M. Yurkewicz re: stub rent issues (.40)
4/17/20   MKH    Review revise and prepare Notice of Rejection of Certain Unexpired                     .60      165.00
                 Leases/Schedules for filing and efile same with Bankruptcy Court
4/17/20   MWY    Address and research stub rent potential (1.1)/ call with MRB DEP on                  2.20    1,045.00
                 stub rent (.4)/ follow up on stub rent (.5)/ address lease rejection notice
                 (.2)
4/21/20   MWY    Address contract rejection motion (.6)/ address landlord inquiries (.2)                .80      380.00
4/23/20   MKH    Review revise and prepare Amended Notice of Rejection of Certain                       .50      137.50
                 Unexpired Leases for filing and efile same with Bankruptcy Court
4/23/20   MKH    Review revise and prepare Second Notice of Rejection of Certain                        .40      110.00
                 Executory Contracts and Unexpired Leases for filing and efile same with
                 Bankruptcy Court
4/23/20   MWY    Address rejection notices                                                              .50      237.50
4/30/20   MRB    Review rejection of Long Beach store                                                   .20      147.00


                                     Task Total:                                                              $ 9,277.00

Business Operations


      Date   Atty       Description                                                            Hours           Amount
   4/08/20   MWY        Address utility issues                                                   .10              47.50
   4/20/20   MWY        Address Chubb potential motion                                           .30             142.50
   4/27/20   MWY        Address CRO engagement amendment                                         .80             380.00
   4/30/20   MWY        Work on Chubb motion                                                     .90             427.50


                                     Task Total:                                                               $ 997.50

                                                        3
                   Case 20-10475-BLS         Doc 626-2     Filed 07/01/20     Page 5 of 13

20932: CraftWorks Holdings Inc.                                                                    May 20, 2020
0002: Chapter 11                                                                               Invoice #: 424157



Case Administration


  Date    Atty   Description                                                                   Hours    Amount
4/01/20   MRB    Review agenda for April 2, 2020                                                  .10     73.50
4/01/20   MRB    Status call with Shannon                                                        1.20    882.00
4/01/20   DEP    Work on agenda for 4/3                                                          1.30    890.50
4/01/20   MKH    Review and prepare Declaration of Colin M. Adams in Support of Motion            .50    137.50
                 to Supplement DIP Motion and for (I) Entry of Further Modified Interim
                 Order and (II) Related Relief for filing and efile same with Bankruptcy
                 Court
4/01/20   MKH    Revise and finalize agenda for April 3, 2020 for filing and efile same with     1.20    330.00
                 Bankruptcy Court; prepare same for delivery to Court via email with
                 hyperlinks
4/01/20   MKH    Review and prepare Certification of Counsel Regarding Motion of                  .70    192.50
                 Debtors for an Omnibus Order (I) Authorizing (A) the Rejection of Certain
                 Unexpired Leases and (B) Abandonment of Certain Personal Property, If
                 Any, Each Effective Nunc Pro Tunc to the Petition Date; and (II) Granting
                 Related Relief/proposed order for filing and efile same with Bankruptcy
                 Court; upload order and exhibit re same
4/01/20   MKH    Update case calendar re upcoming objection deadlines, filing and                 .30     82.50
                 hearings
4/01/20   MWY    Work on agenda                                                                   .70    332.50
4/01/20   MWY    Address hearing status with Court                                                .30    142.50
4/01/20   MWY    Work on amended agenda                                                           .30    142.50
4/02/20   MRB    Review message from Harlington landlord / forward same to client                 .10     73.50
4/02/20   MRB    Review M-III retention supplement package                                        .20    147.00
4/02/20   MWY    Respond to creditor inquiries                                                    .30    142.50
4/03/20   MRB    Review status of M-III disclosures                                               .10     73.50
4/03/20   MRB    Email exchange J. McLean re: rejection of leases                                 .10     73.50
4/03/20   MRB    Telephone conference J. Smith re: Rustin LA location                             .10     73.50
4/03/20   MRB    Email exchange B. Kotliar re: Rustin LA location                                 .10     73.50
4/03/20   MRB    Review email exchanges re: M-III retention                                       .20    147.00
4/03/20   MRB    Conference with D. Pacitti and M. Yurkewicz re: M-III                            .20    147.00
4/03/20   MRB    Conference with Katten re: strategy                                              .50    367.50
4/03/20   MRB    Review email from A. Jowers re: sale                                             .10     73.50
4/03/20   MKH    Update case calendar re upcoming objection deadlines                             .20     55.00
4/04/20   MRB    Review email exchanges with B. Kotliar and L. Casey re: CRO                      .20    147.00
4/06/20   MRB    Review L. Casey's comments re: Hileo application                                 .20    147.00




                                                       4
                   Case 20-10475-BLS          Doc 626-2    Filed 07/01/20     Page 6 of 13

20932: CraftWorks Holdings Inc.                                                                   May 20, 2020
0002: Chapter 11                                                                              Invoice #: 424157



  Date    Atty   Description                                                                  Hours    Amount
4/06/20   MKH    Review case docket, draft and finalize CNO re Motion of Debtors for an          .80    220.00
                 Order Extending Time to File Schedules of Assets and Liabilities and
                 Statements of Financial Affairs/proposed order for filing and efile same
                 with Bankruptcy Court; upload order re same
4/06/20   MWY    Address inquiry from gift card intermediary                                     .20     95.00
4/07/20   MRB    Email exchange C. Miller re: trademarks                                         .10     73.50
4/07/20   MRB    Retrieve phone message from C. Miller / email exchange clients                  .10     73.50
4/07/20   MRB    Review B. Kotliar email exchange with L. Casey re: retentions                   .10     73.50
4/07/20   MKH    Review revise and prepare Notice of Withdrawal of Appearance for filing         .60    165.00
                 and efile same with Bankruptcy Court
4/08/20   MRB    Email exchange S. Reisman re: M-III / conference with D. Pacitti                .10     73.50
4/08/20   MRB    Review Katten supplemental disclosures re: retention                            .20    147.00
4/08/20   MRB    Telephone conference Katten re: M-III                                           .30    220.50
4/08/20   MRB    Telephone conference Andy, Linda and Pat at United States Trustee's             .40    294.00
                 Office re: CRO
4/08/20   DEP    Update call with Katten team                                                    .80    548.00
4/08/20   MKH    Review case docket; update case docket re new hearing dates and                 .40    110.00
                 upcoming case deadlines
4/09/20   MRB    Review U.S. Trustee's revisions to CRO order                                    .10     73.50
4/10/20   MRB    Review private sale motion                                                      .40    294.00
4/10/20   MKH    Review and prepare Declaration in Support of Ordinary Course                    .40    110.00
                 Retention/Exhibit for filing and efile same with Bankruptcy Court
4/13/20   MRB    Review revised sale motion                                                      .20    147.00
4/13/20   MRB    Telephone conference with Katten re: Board call                                1.50   1,102.50
4/13/20   MKH    Review case docket; update case calendar re upcoming objection                  .60    165.00
                 deadlines and upcoming hearings
4/14/20   MRB    Review B. Kotliar's information request                                         .10     73.50
4/14/20   MRB    Conference with D. Pacitti                                                      .20    147.00
4/14/20   MRB    Telephone conference P. Morgan re: dismissal and strategy                       .50    367.50
4/14/20   MRB    Telephone conference with D. Pacitti, P. Siddiqui, B. Kotliar re: strategy      .50    367.50
4/14/20   MRB    Review email exchange re: M-III and deal with UST re: motion to seal            .10     73.50
4/14/20   MKH    Review and prepare Declaration of Drumm Law in Support of Ordinary              .50    137.50
                 Course Retention for filing and efile same with Bankruptcy Court
4/14/20   MKH    Draft agenda for April 17, 2020 hearing and prepare email to counsel           1.30    357.50
                 attaching same for review and comment
4/15/20   MRB    Telephone conference re: filing motion under seal and strategy                  .70    514.50
4/15/20   MRB    Internal call pre-board meeting                                                 .50    367.50
4/15/20   MRB    Board call                                                                     1.20    882.00


                                                       5
                   Case 20-10475-BLS        Doc 626-2      Filed 07/01/20     Page 7 of 13

20932: CraftWorks Holdings Inc.                                                                   May 20, 2020
0002: Chapter 11                                                                              Invoice #: 424157



  Date    Atty   Description                                                                  Hours    Amount
4/15/20   MRB    Review memo re: questions from board                                            .20    147.00
4/15/20   MRB    Review summary of asset purchase agreement                                      .20    147.00
4/15/20   DEP    Precall with Katten team for board meeting (.06) . board update call (1.0)     1.60   1,096.00
4/15/20   MKH    Confer with counsel; revise and finalize agenda for April 17, 2020              .90    247.50
                 telephonic hearing for filing and efile same with Bankruptcy Court
4/15/20   MWY    Address hearing issues and agenda                                               .50    237.50
4/16/20   MKH    Confer with D. Pacitti; draft and finalize amended agenda for April 17,         .80    220.00
                 2020 for filing and efile same with Bankruptcy Court
4/17/20   MRB    Research law related to administrative claim for post-rejection period -       2.00   1,470.00
                 Koenig - Sam Goody - Montgomery Ward / conference with D. Pacitti
                 and M. Yurkewicz re: same
4/20/20   MRB    Review Chubb draft motion and related emails                                    .20    147.00
4/21/20   MRB    Review Linda's email exchange re: motion to seal                                .10     73.50
4/23/20   MRB    Review email exchange with B. Kotliar and L. Casey re: CRO                      .10     73.50
                 compensation
4/23/20   MKH    Update case calendar re upcoming hearings and deadlines                         .40    110.00
4/23/20   MKH    Review case docket re upcoming April 29, 2020 hearing and status of             .50    137.50
                 same; confer with D. Pacitti
4/24/20   MKH    Review and prepare Supplemental Declaration of Tracy Burr in Support            .50    137.50
                 of the Retention and Employment of RSM LLP as Ordinary Course
                 Professional for the Debtors for filing and efile same with Bankruptcy
                 Court
4/24/20   MKH    Confer with D. Pacitti, draft agenda for April 29, 2020 hearing; prepare       2.90    797.50
                 email attaching same to counsel for review
4/25/20   MRB    Email exchange S. Reisman re: PPP loan to companies in bankruptcy               .10     73.50
4/27/20   MKH    Revise and finalize agenda for April 27, 2020 for filing and efile same        1.10    302.50
                 with Bankruptcy Court
4/27/20   MWY    Address agenda                                                                  .40    190.00
4/28/20   MKH    Draft and finalize amended agenda for April 29, 2020 hearing for filing         .80    220.00
                 and efile same with Bankruptcy Court
4/28/20   MWY    Work on agenda (.3)/ address hearing coordination and amended                   .70    332.50
                 agenda (.4)
4/29/20   MRB    Attend status conference (telephonic)                                           .80    588.00
4/29/20   MRB    Email exchange S. Reisman re: hearing                                           .10     73.50
4/29/20   MWY    Address hearing issues (1.5)/ hearing on DIP and sale potential (.8)           2.30   1,092.50
4/30/20   MRB    Review Bradley application                                                      .20    147.00
4/30/20   MRB    Review DIP budget and calculate administrative claim                            .20    147.00
4/30/20   MRB    Review claim of Grand Sakawa Management and Jason Miller                        .10     73.50
4/30/20   MRB    Review DIP budget (.10) / review administrative solvency                        .20    147.00


                                                       6
                   Case 20-10475-BLS         Doc 626-2      Filed 07/01/20      Page 8 of 13

20932: CraftWorks Holdings Inc.                                                                     May 20, 2020
0002: Chapter 11                                                                                Invoice #: 424157



  Date    Atty   Description                                                                    Hours    Amount
4/30/20   MKH    Review revise and prepare Debtors' Motion for Entry of an Order (I)               .80    220.00
                 Authorizing Assumption of the Existing Insurance Program; (II)
                 Authorizing the Debtors to Enter into the New Insurance Program; and
                 (III) Granting Related Relief/Notice/Exhibits for filing and efile same with
                 Bankruptcy Court
4/30/20   MKH    Review and prepare Declaration for Ordinary Course Professional for               .40    110.00
                 filing and efile same with Bankruptcy Court
4/30/20   MKH    Review case docket and update case calendar re upcoming hearing and               .50    137.50
                 objection deadline
4/30/20   MWY    Coordination with Court on hearings                                               .40    190.00


                                     Task Total:                                                     $ 21,306.50

Employment and Fee Applications


  Date    Atty   Description                                                                    Hours    Amount
4/01/20   DEP    Call with M-III and Katten re: M-III retention issues                             .40    274.00
4/01/20   MKH    Draft and prepare Certificate of No Objection Regarding Application of            .70    192.50
                 Debtors for Order Authorizing the Employment and Retention of Prime
                 Clerk LLC as Administrative Advisor/proposed order for filing and efile
                 same with Bankruptcy Court; upload order re same
4/01/20   MKH    Draft and prepare Certificate of No Objection Regarding Application of            .70    192.50
                 Debtors for Entry of an Order Authorizing the Retention and Employment
                 of Klehr Harrison Harvey Branzburg LLP as Delaware Co-Counsel for
                 the Debtors Effective as of the Petition Date/proposed order for filing and
                 efile same with Bankruptcy Court; upload order re same
4/01/20   MWY    Address m-iii retention issues                                                   1.00    475.00
4/02/20   MWY    Work on m-iii retention issues                                                    .90    427.50
4/03/20   DEP    Conference with D. Pacitti and M. Branzburg re: M-III (.30) / call with           .80    548.00
                 Katten team re: strategy (.50)
4/03/20   DEP    Review for filing the Application to Employ/Retain Hilco                          .30    205.50
4/03/20   MKH    Draft Notice re Application of Debtors for Entry of an Order (I)                  .70    192.50
                 Authorizing the Retention and Employment of Hilco Real Estate, LLC as
                 Real Estate Consultants and Advisors for the Debtors Effective as of the
                 Petition Date and (II) Waiving Certain Requirements Imposed by Local
                 Rule 2016-2
4/03/20   MKH    Review revise and prepare Application of Debtors for Entry of an Order            .70    192.50
                 (I) Authorizing the Retention and Employment of Hilco Real Estate, LLC
                 as Real Estate Consultants and Advisors for the Debtors Effective as of
                 the Petition Date and (II) Waiving Certain Requirements Imposed by
                 Local Rule 2016-2/Notice/Exhibits for filing and efile same with
                 Bankruptcy Court


                                                        7
                   Case 20-10475-BLS         Doc 626-2      Filed 07/01/20     Page 9 of 13

20932: CraftWorks Holdings Inc.                                                                    May 20, 2020
0002: Chapter 11                                                                               Invoice #: 424157



  Date    Atty   Description                                                                   Hours    Amount
4/03/20   MKH    Revise Notice re Application of Debtors for Entry of an Order (I)                .50    137.50
                 Authorizing the Retention and Employment of Hilco Real Estate, LLC as
                 Real Estate Consultants and Advisors for the Debtors Effective as of the
                 Petition Date and (II) Waiving Certain Requirements Imposed by Local
                 Rule 2016-2
4/03/20   MWY    Work on m-iii retention issues (1.6)/ work on interim compensation and          2.70   1,282.50
                 OCP submissions (.7)/ address Hilco retention (.4)
4/06/20   MKH    Review revise and prepare Amended Notice of Application of Debtors for           .70    192.50
                 Entry of an Order (I) Authorizing the Retention and Employment of Hilco
                 Real Estate, LLC as Real Estate Consultants and Advisors for the
                 Debtors Effective as of the Petition Date and (II) Waiving Certain
                 Requirements Imposed by Local Rule 2016-2 for filing and efile same
                 with Bankruptcy Court
4/06/20   MWY    Review and address UST comments on Hilco retention (.4)/ follow up on           1.30    617.50
                 Hilco modifications and strategy (.9)
4/08/20   DEP    Review emails and issue son CRO Motion (1.0) / call with Katten team to         1.60   1,096.00
                 discuss CRO motion
4/08/20   DEP    Review for filing the Supplemental Declaration of Steven J. Reisman in           .40    274.00
                 Support of the Application of Debtors for Entry of an Order Authorizing
                 the Retention and Employment of Katten
4/08/20   MKH    Review and prepare Supplemental Declaration of Steven J. Reisman in              .40    110.00
                 Support of the Application of Debtors for Entry of an Order Authorizing
                 the Retention and Employment of Katten Muchin Rosenman LLP as
                 Counsel for the Debtors Effective as of the Petition Date for filing; efile
                 same with Bankruptcy Court
4/08/20   MKH    Review revise and prepare COC re Application of Debtors for Entry of an          .70    192.50
                 Order Authorizing the Retention and Employment of Katten Muchin
                 Rosenman LLP as Counsel for the Debtors Effective as of the Petition
                 Date/proposed order/blacklined order for filing and efile same with
                 Bankruptcy Court; upload proposed order re same
4/08/20   MKH    Prepare Order Authorizing the Retention and Employment of Katten                 .50    137.50
                 Muchin Rosenman LLP as Counsel for the Debtors Effective as of the
                 Petition Date and upload same with Bankruptcy Court; prepare email to
                 Court attaching same
4/08/20   MWY    Address MIII retention (.8)/ work on Katten retention (1.1)/ call with          2.70   1,282.50
                 Katten on CRO retention (.4)/ call with UST on CRO retention (.4)
4/10/20   MWY    Address Katten retention                                                         .30    142.50
4/13/20   MWY    Work on MIII retention issues                                                   1.20    570.00
4/14/20   MWY    Work on M-III retention and seal issues (2.2)/ work on CRO retentions           3.30   1,567.50
                 (1.1)
4/15/20   DEP    Call with Katten team on M3 retention                                            .60    411.00




                                                        8
                  Case 20-10475-BLS          Doc 626-2      Filed 07/01/20     Page 10 of 13

20932: CraftWorks Holdings Inc.                                                                       May 20, 2020
0002: Chapter 11                                                                                  Invoice #: 424157



  Date    Atty   Description                                                                      Hours    Amount
4/15/20   MKH    Review revise and prepare Motion of Debtors for an Order Authorizing                .80    220.00
                 Certain Confidential Information to be Filed Under Seal Related to the
                 Application of Debtors for Entry of an Order Authorizing the Retention
                 and Employment of M-III Advisory Partners, LP as Financial Advisors for
                 the Debtors Effective as of the Petition Date/proposed Order for filing
                 and efile same with Bankruptcy Court
4/15/20   MKH    Review and prepare Supplemental Declaration of Colin M. Adams in                    .40    110.00
                 Support of Application of Debtors for Entry of an Order Authorizing the
                 Retention and Employment of M-III Advisory Partners, LP as Financial
                 Advisor for the Debtors Effective as of the Petition Date for filing and efile
                 same with Bankruptcy Court
4/15/20   MKH    Review revise and prepare SEALED Supplemental Declaration of Colin                  .70    192.50
                 M. Adams in Support of Application of Debtors for Entry of an Order
                 Authorizing the Retention and Employment of M-III Advisory Partners,
                 LP as Financial Advisor for the Debtors Effective as of the Petition Date
                 for filing and efile same with Bankruptcy Court
4/15/20   MWY    Address M-III retention and seal issues                                            3.20   1,520.00
4/16/20   MWY    Work on MIII documentation and strategy                                            1.20    570.00
4/17/20   MWY    Address CRO retention (.2)/ address Hilco retention (.2)                            .40    190.00
4/20/20   MKH    Review revise and prepare Certification of Counsel Regarding                        .80    220.00
                 Application of the Debtors for Entry of an Order (I) Authorizing the
                 Retention and Employment of Hilco Real Estate Consultants and
                 Advisors for the Debtors Effective as of the Petition Date and (II) Waiving
                 Certain Requirements Imposed by Local Rule 2016-2/proposed
                 order/redline order for filing and efile same with Bankruptcy Court
4/20/20   MKH    Prepare and upload proposed order re Application of the Debtors for                 .60    165.00
                 Entry of an Order (I) Authorizing the Retention and Employment of Hilco
                 Real Estate Consultants and Advisors for the Debtors Effective as of the
                 Petition Date and (II) Waiving Certain Requirements Imposed by Local
                 Rule 2016-2 with Bankruptcy Court
4/20/20   MWY    Address MIII retention and seal issues (.7)/ work on Hilco retention               2.70   1,282.50
                 documentation (.7)/ address Katten expense inquiries (.5)/ further
                 revisions to Hilco documents (.8)
4/21/20   MWY    Work on MIII retention issues and document preparation                             1.90    902.50
4/22/20   MKH    Review revise and prepare Certification of Counsel Regarding Retention              .70    192.50
                 of M-III and Motion to Seal Certain Confidential Information/Exhibits A-C
                 for filing and efile same with Bankruptcy Court
4/22/20   MKH    Prepare for and upload proposed order and exhibit re Application of                 .50    137.50
                 Debtors for Entry of an Order Authorizing the Retention and Employment
                 of M-III Advisory Partners, LP as Financial Advisor for the Debtors
                 Effective as of the Petition Date with Bankruptcy Court




                                                        9
                  Case 20-10475-BLS          Doc 626-2      Filed 07/01/20     Page 11 of 13

20932: CraftWorks Holdings Inc.                                                                     May 20, 2020
0002: Chapter 11                                                                                Invoice #: 424157



  Date    Atty   Description                                                                    Hours    Amount
4/22/20   MKH    Prepare for and upload proposed order re Motion of Debtors for an Order           .40    110.00
                 Authorizing Certain Confidential Information to be Filed Under Seal
                 Related to the Application of Debtors for Entry of an Order Authorizing
                 the Retention and Employment of M-III Advisory Partners, LP as
                 Financial Advisors for the Debtors Effective as of the Petition Date with
                 Bankruptcy Court
4/22/20   MWY    Work on MIII retention and court coordination                                    1.60    760.00
4/23/20   MKH    Revise review and prepare Notice of Filing of Proposed Redacted                   .70    192.50
                 Version of Supplemental Declaration of Colin M. Adams in Support of
                 Application of Debtors for Entry of an Order Authorizing the Retention
                 and Employment of M-III Advisory Partners, LP as Financial Advisor for
                 the Debtors Effective as of the Petition Date/Exhibit A for filing and efile
                 same with Bankruptcy Court
4/23/20   MKH    Review interim comp order                                                         .30     82.50
4/23/20   MKH    Draft Notice re First Monthly Fee Statement of Katten Muchin Rosenman             .80    220.00
                 LLP as Counsel to the Debtors for the period March 3, 2020 to March 31,
                 2020
4/23/20   MKH    Review revise and prepare First Monthly Fee Statement of Katten                   .90    247.50
                 Muchin Rosenman LLP as Counsel to the Debtors for the period March
                 3, 2020 to March 31, 2020/Notice/Exhibits for filing and efile same with
                 Bankruptcy Court; coordinate service of same
4/23/20   MWY    Work on MIII retention documentation and sealing (1.3)/ address fee              2.40   1,140.00
                 application procedures (1.1)
4/28/20   DEP    Review for filing the First Monthly Fee Application of Configure Partners         .40    274.00
4/28/20   MKH    Draft Notice re First Monthly Fee Application of Configure Partners, LLC          .70    192.50
                 as Investment Banker for the Debtors for the period March 3, 2020 to
                 March 31, 2020
4/28/20   MKH    Review revise and prepare First Monthly Fee Application of Configure              .60    165.00
                 Partners, LLC as Investment Banker for the Debtors for the period March
                 3, 2020 to March 31, 2020/Notice/Exhibits for filing and efile same with
                 Bankruptcy Court
4/28/20   MWY    Address Configure pleadings                                                       .30    142.50
4/30/20   MWY    Address Bradley retention                                                         .70    332.50


                                     Task Total:                                                     $ 20,275.00

Financing and Cash Collateral


  Date    Atty   Description                                                                    Hours    Amount
4/01/20   DEP    Review for filing the Declaration of Colin M. Adams in Support of Motion          .30    205.50
                 to Supplement DIP Motion and for (I) Entry of Further Modified Interim
                 Order and (II) Related Relief


                                                       10
                  Case 20-10475-BLS          Doc 626-2    Filed 07/01/20    Page 12 of 13

20932: CraftWorks Holdings Inc.                                                                   May 20, 2020
0002: Chapter 11                                                                              Invoice #: 424157



  Date    Atty   Description                                                                  Hours     Amount
4/01/20   MWY    Telephonic hearing on DIP supplement (1.4)/ review and address DIP             2.70    1,282.50
                 objections and comments (.4)/ address Revised DIP order (.6)/ Address
                 Revised DIP submission (.3)
4/02/20   MWY    Address DIP order entry and noticing                                            .80      380.00
4/03/20   MKH    Review revise and prepare Notice of Telephonic Hearing Regarding DIP            .50      137.50
                 Supplement Motion for filing and efile same with Bankruptcy Court
4/03/20   MWY    Work on DIP noticing                                                            .60      285.00


                                    Task Total:                                                        $ 2,290.50

Litigation: Contested Matters and Advers


          Date   Atty       Description                                              Hours              Amount
       4/01/20   DEP        Attend telephonic hearing                                  1.20               822.00


                                    Task Total:                                                         $ 822.00

Reporting


  Date    Atty   Description                                                                  Hours     Amount
4/02/20   MWY    Address operating report (.2)/ follow up with UST on operating report (.2)      .40      190.00
4/06/20   MWY    Address schedules extension                                                     .60      285.00
4/14/20   MWY    Address operating reports                                                       .20       95.00
4/20/20   MWY    Address operating report                                                        .40      190.00
4/21/20   MWY    Address operating report issues                                                 .40      190.00


                                    Task Total:                                                         $ 950.00

                                    TOTAL PROFESSIONAL SERVICES                                    $ 65,142.50




                                                     11
                  Case 20-10475-BLS      Doc 626-2    Filed 07/01/20   Page 13 of 13

20932: CraftWorks Holdings Inc.                                                            May 20, 2020
0002: Chapter 11                                                                       Invoice #: 424157



SUMMARY OF PROFESSIONAL SERVICES

Atty        Name                                          Hours            Rate                   Total
MRB         Branzburg, Morton R.                           16.10         735.00               11,833.50
DEP         Pacitti, Domenic E.                            22.90         685.00               15,686.50
MKH         Hughes, Melissa K.                             38.70         275.00               10,642.50
MWY         Yurkewicz, Michael W.                          56.80         475.00               26,980.00
            TOTALS                                        134.50                            $ 65,142.50



DISBURSEMENTS



Description                                                                                    Amount
Pacer                                                                                            98.10
Conference Call Charges                                                                          76.50
Special Copy                                                                                    387.50

                                    TOTAL DISBURSEMENTS                                        $ 562.10

                                    TOTAL THIS INVOICE                                      $ 65,704.60




                                                 12
